
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.54


[Millennium logo]
MILLENNIUM PHARMACEUTICALS, INC.

September 30, 1997


REVISED OFFER


Ms. Anna Protopapas
1 Cazenove Street
Boston, MA 02116

Dear Anna,

        This letter supersedes and replaces our original offer letter sent to
you, dated September 29, 1997.

        On behalf of Millennium Pharmaceuticals, Inc. (the "Company"), I am
pleased to offer you the position of Director, Business Development in the
Business Development group reporting to Alan Crane, Vice President, Business
Development.

        1.    Job Responsibilities:    Your job responsibilities in this
position will include the following:

•Work with research to identify, analyze, and prioritize opportunities outside
of health care to build value and realize near-term products using Millennium
technologies.

•Coordinate presentations and discussions with potential partners.

•Act as lead or co-lead negotiator on major strategic alliances.

•Work with research and business personnel to forge new strategic alliances with
pharmaceutical companies relating to Millennium's technology platform and to
disease areas.

•Actively participate in development of the Company's strategic plans.

•Serve as an internal and external spokesperson for the Company's business
strategy and technologies.

•Develop strong working relationships with other groups in the Company to ensure
teamwork on all projects.

•Actively participate in recruiting only the best scientific and management team
for Millennium.

        2.    Effective Date:    The effective date of your full-time employment
with the Company is to be determined upon your formal acceptance of this offer.

        3.    Salary:    Your base salary will initially be $135,000 per annum.
Your salary will be paid periodically in accordance with the Company's payroll
procedures. In addition, you will receive, no less frequently than annually, a
salary review which will be based on your performance, the Company's performance
and such other factors as may be determined by the Company's Board of Directors.

        4.    Benefits:    You and your dependents will be eligible for the
Company's standard medical, dental, life insurance, disability benefits and
Section 125 cafeteria plan. After the standard waiting periods, you will also be
eligible to participate in the Company's 401(k) and Employee Stock Purchase
plans. You will accrue vacation at the rate of 1.25 days per month of full-time
employment. Standard paid holidays will be observed. Transportation benefits,
including a choice of MBTA pass or off-site parking, are also available. The
Company, however, reserves the right to modify its employee benefit programs
from time-to-time.

        5.    Equity Participation, Vesting of Stock:    Subject to approval by
the Company's Board of Directors, you will be granted an incentive stock option
exercisable for 25,000 shares of the Company's

--------------------------------------------------------------------------------




Common Stock at an exercise price equal to the current fair market value of the
Company's Common Stock as determined by the Company's Board of Directors. This
option will vest as to one fourth (1/4) of the shares on the first anniversary
of your commencement of full-time employment with the Company and as to one
forty-eighth (1/48) of the shares at the end of each full month thereafter until
all shares are vested, provided that you remain employed by the Company. In the
event of your death or total and permanent disability (as defined in the
Internal Revenue Code of 1986, as amended) during the first year of your
employment, the initial one-fourth (1/4) of your shares that would have vested
at the end of your first year of employment shall vest. In the event of
termination of your employment for any reason (except as set forth in the
preceding sentence), vesting shall cease. Please refer to the Company's
Incentive Stock Plan for complete details.

        6.    Employment Period:    Your employment with the Company will be
at-will, meaning that you will not be obligated to remain employed by the
Company for any specified period of time; likewise, the Company will not be
obligated to continue your employment for any specific period and may terminate
your employment at any time, with or without cause.

        7.    Employment Eligibility Verification:    Please note that all
persons employed in the United States, are required to complete an Employment
Eligibility Verification Form on the first day of employment and submit an
original document or documents that establish identity and employment
eligibility within three business days of employment. For your convenience, we
are enclosing Form I-9 for your review. You will need to complete Section 1 and
present original document(s) of your choice as listed on the reverse side of the
form once you begin work.

        8.    Proprietary Information, No Conflicts:    You agree to execute the
Company's standard form of Invention, Non-Disclosure and Non-Competition
Agreement and to be bound by all of the provisions thereof. You hereby represent
that you are not presently bound by any employment agreement, confidential or
proprietary information agreement or similar agreement with any current or
previous employer that would impose any restriction on your acceptance of this
offer or that would interfere with your ability to fulfill the responsibilities
of your position with the Company.

        9.    Medical Surveillance:    As part of Millennium's medical
surveillance program, all laboratory employees are required to have an initial
physical, provided at Mt. Auburn Hospital. All laboratory employees working with
hazardous chemical, infectious agents, radio labeled materials or animals shall
have access to medical attention, including initial and periodic medical exams
without cost to the employee or loss of pay. An employee may refuse an exam if
he/she signs a release. If you want to decline from having the initial physical,
please notify Shelly Adler at (617) 679-7106 prior to your start date. Your
initial surveillance examination will be scheduled to take place on the first
day of your employment.

        10.    Sign-on Bonus:    The Company will pay you a bonus of $7,500 on
the date of the first paycheck following commencement of your full time
employment. Should you terminate for any reason within 12 months of your
starting date after having received your bonus, the Company reserves the right
to seek repayment of all or a pro-rata portion of your bonus.

2

--------------------------------------------------------------------------------



        Anna, all of us here at Millennium are very enthusiastic about your
commitment to joining the Company and have the highest expectation of your
future contributions.

        Please indicate your acceptance of the foregoing by signing the enclosed
copy of this letter and returning it to the Company no later than October 7,
1997. After that date, the offer will lapse.

Very truly yours,
MILLENNIUM PHARMACEUTICALS, INC.

/s/  LINDA K. PINE      

--------------------------------------------------------------------------------

LINDA K. PINE
Vice President, Human Resources    
The foregoing is signed and accepted as of the date first above written by:
/s/  ANNA PROTOPAPAS      

--------------------------------------------------------------------------------

Anna Protopapas
 
October 1, 1997

--------------------------------------------------------------------------------

Date

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.54

